United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS           March 1, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-11049
                          Summary Calendar


RENE R. BELASCO,

                                     Petitioner-Appellant,

versus

JOSEPH BIDDEN; BUREAU OF PRISONS; JOHN/JANE DOE,

                                     Respondents-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:03-CV-165
                      --------------------

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant   Rene   R.   Belasco   (Belasco),    federal

prisoner no. 15787-053, is serving a 216-month sentence for a drug-

trafficking conspiracy.   Belasco filed suit under 28 U.S.C. § 2241

complaining that the Bureau of Prisons (BOP) is calculating his

good-time credits in a manner contrary to 18 U.S.C. § 3624(b) and

thus depriving him of earned good-time credits without due process

of law.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       The district court dismissed Belasco’s complaint sua sponte on

grounds that Belasco has no constitutionally protected right to

good-time credits.     We review the district court’s decision de

novo.    See Madison v. Parker, 104 F.3d 765, 767 (5th Cir. 1997).

       Although there is no intrinsic constitutional right to good

time credit, when the government creates such a right, a prisoner’s

interest in good time falls within the Fourteenth Amendment’s

liberty concerns.      See id. at 768.         We have yet to determine

whether a federal statute creates a constitutionally protected

interest in good-time credits.        See 18 U.S.C. § 3624(b); see also

Wolff v. McDonnell, 418 U.S. 539, 557 (1974) (addressing state

statute); Henson v. U.S. Bureau of Prisons, 213 F.3d 897, 898 (5th

Cir.    2000)   (assuming   without       deciding).   If   there   is   a

constitutional interest, Belasco’s claim would be properly raised

in a 28 U.S.C. § 2241 habeas proceeding.        See Davis v. Fechtel, 150
F.3d 486, 490 (5th Cir. 1998); United States v. Cleto 956 F.2d 83,

84 (5th Cir. 1992).

       Here, however, the factual record is undeveloped, particularly

with regard to the time Belasco has served and the good-time for

which he has been credited.     In addition, the BOP has not had an

opportunity to clarify, for the record, its methods of calculating

good-time in general or Belasco’s good-time credit in particular.

Consequently, the record on appeal is inadequate for us to conduct

a meaningful appellate review. Accordingly, we vacate the judgment

of the district court and remand the case to that court for further

                                      2
development of the record.   See Madison, 104 F.3d at 769 (vacating

and remanding).

     Belasco has filed a motion for appointment of counsel and for

consolidation of this case with another case, which he asserts is

pending in the Northern District of Texas.     These and any other

outstanding motions are denied.

JUDGMENT VACATED AND REMANDED; ALL MOTIONS DENIED.




                                  3